Wyatt, Justice.
The pleadings in this case are identical with those in Woolsey v. Mimms, ante, and involve the same subject matter and the same parties. The ruling in Woolsey v. Mimms, ante, is therefore controlling in the instant case. It follows that the Court of Appeals and not this court has jurisdiction of this case.

Transferred to the Court of Appeals.

All the Justices concur,' except Candler, /., disqualified.
McCurdy & Candler and J. Robin Harris, for plaintiff in error.
McKenzie & Kaler and Sam P. McKenzie, contra.